DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” as shown in Fig. 1 has been used to designate both the component mounting machine and the moving device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "36" and "48" as shown in Fig. 2 have both been used to designate the base.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  
	Re. claim 5: The phrase “A component mounting machine according to claim 1” as recited in line 1 appears to be –The component mounting machine according to claim 1--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 2: The phrase “a substantially frame shape” as recited in line 3 renders the claim vague and indefinite. It is unclear as to what the substantially frame shape is meant. Clarification is required.
	Re. claim 3: The phrase “the wire protector” as recited in line 5 lacks antecedent basis.
	Re. claim 4: The phrase “the movement direction” as recited in line 3 lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	The phrase “a substrate holding device” as recited in line 2 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 1 and paragraph [0010] as being a board holding device 24.
	The phrase “a component supply device” as recited in line 3 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 1 and paragraph [0010] as being multiple component feeders 26.
	The phrase “a unidirectional moving device” as recited in line 8 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 2 and paragraph [0012] as being X-direction moving device 36 and Y direction moving device 38.
	The phrase “a slide” as recited in line 14 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 2 and paragraph [0012] as being X-slide 40.
	The phrase “a wire retainer” as recited in line 2 in claim 3. This limitation invoke 112(f), whose corresponding structure is found in Figure 4 and paragraph [0017] as being a wire protector 72.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (PGPub 2010/0060724 A1).
	Yamauchi et al. teach a component mounting machine comprising: a substrate holding device (3) capable of holding a substrate (8) as shown in Fig. 1; a component supply device (4) capable of supplying a component as shown in Fig. 1; a mounting head (7) capable of picking up and hold the component supplied from the component supply device and mount the component on the substrate held by the substrate holding device as shown in Fig. 1 (paragraph [0049]); and a moving device (6) capable of moving the mounting head, the moving device including a unidirectional moving device capable of moving the mounting head in a first direction (X-direction) using a linear motor as shown in Fig. 1 (paragraph [0051]), wherein the unidirectional moving device is provided with a base (2), a pair of guide rails (6) arranged on the base extending parallel in the first direction as shown in Fig. 1 (paragraphs [0049] – [0051]), a slide (12) capable of holding the mounting head as shown in Fig. 2 (paragraph [0051]), wherein the slide is guided by the pair of guide rails and movable in the first direction as shown in Figs. 1 and 2, a stator (14) that configures the linear motor as shown in Fig. 2, wherein the stator is held on the base with multiple magnets (paragraphs [0051] and [0055]), a movable element (13) that configures the linear motor as shown in Fig. 2 (paragraph [0051]), wherein the movable element includes a coil and being arranged on the slide between the pair of guide rails as shown in Figs. 1 and 2 (paragraph [0055]), and a bracket (23) fixed to the movable element (with rails) and capable of holding a portion of wires (22) that are used to supply power to the linear motor as shown in Fig. 3 (paragraph [0059]).
	However, Yamauchi et al. silent how the multiple magnets that are lined up. In the manufacturing the linear motor, the multiple magnets are lined up in a horizontal or a vertical (such as a one direction), which is well known in the art. Therefore, the lined-up of the multiple magnets in the one direction for the linear motor is old and well known and commonly used for manufacturing the linear motor. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). 
	Re. claim 4: The linear motor is configured such that the stator penetrates the movable element in the first direction as shown in Figs. 2 and 3.
	Re. claim 8: Yamauchi et al. teach all limitations as set forth above, but silent a material for the bracket. At the time of the effective filing date of the claimed invention was made, it would have been an obvious to a person of ordinary skill in the art to modify the bracket as recited in the claimed invention because an aluminum is the well-known material, which is a good thermal conductivity and provides a cooling effect. When the bracket supports the wiring box (22) having coils during the operating the linear motor, it will provide cooling effect to the wiring box. Therefore, it would have been an obvious matter to modify the material of bracket of Yamauchi et al. with the aluminum to obtain the invention as specified in claim 8.
	Re. claim 9: The bracket is configured to also hold a portion of wires for powering the mounting head as shown in Fig. 3.

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729